Citation Nr: 1432483	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
The record before the Board consists of the physical claims files and electronic records within Virtual VA.  


REMAND

The Board remanded the claim in May 2012 for a VA examination and an opinion addressing the likelihood that the Veteran's diabetes mellitus type II caused or aggravated his PVD.  The Veteran failed to appear for that examination without explanation.  However, because the Veteran has been newly service connected for a cardiac disorder with congestive heart failure which is also medically implicated as potentially causal of the Veteran's claimed PVD, additional development is in order.  Because a physician can probably provide the information required for adjudication purposes based on a review of the record and without examining the Veteran, this should be attempted, particularly in light of the Veteran's failure to appear for an examination scheduled following the Board's May 2012 remand.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to be reviewed by a physician with sufficient expertise to determine the etiology of the Veteran's peripheral vascular disease.  

Following a review of the Veteran's pertinent history, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's peripheral vascular disease was caused or permanently worsened by the Veteran's service-connected diabetes mellitus and/or his service-connected ischemic cardiomyopathy with coronary artery disease and congestive heart failure, status post automatic implantable defibrillator (AICD) and stent placement.  

A complete rationale for all opinions expressed must be provided.

If an opinion cannot be expressed without resort to speculation, the physician should so state and explain why this is so.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



